Name: Commission Regulation (EU) 2019/891 of 28 May 2019 amending Annexes I and II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the functional class of Ã¢ stabilisersÃ¢ and the use of ferrous lactate (E 585) on the mushroom Albatrellus ovinus as a food ingredient in Swedish liver pÃ ¢tÃ ©s (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  consumption;  health;  marketing;  food technology
 Date Published: nan

 29.5.2019 EN Official Journal of the European Union L 142/54 COMMISSION REGULATION (EU) 2019/891 of 28 May 2019 amending Annexes I and II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the functional class of stabilisers and the use of ferrous lactate (E 585) on the mushroom Albatrellus ovinus as a food ingredient in Swedish liver pÃ ¢tÃ ©s (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 9(2) and Article 10(3) thereof, Whereas: (1) Regulation (EC) No 1333/2008 lays down rules on food additives, their functional classes and lays down the Union list of food additives. (2) Annex I to Regulation (EC) No 1333/2008 lays down functional classes of food additives in foods and of food additives in food additives and food enzymes. (3) Scientific progress and technological development has allowed better understanding of the technological function of the food additive ferrous lactate (E 585). When applied on the mushroom Albatrellus ovinus, ferrous lactate does not impart the colour on its own, nor does it amplify the existing colour of Albatrellus ovinus. It affects and changes the colour of Albatrellus ovinus (from white to dark) by reacting with certain tissue components of the mushroom such as polyphenols. This feature of ferrous lactate does not fall under the current functional class of stabilisers nor any other functional class listed in Annex I to Regulation (EC) No 1333/2008. Therefore, the functional class of stabilisers should be amended by removing the word existing in order to cover the technological function of ferrous lactate (E 585) when applied on Albatrellus ovinus. (4) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (5) The Union list of food additives may be updated in accordance with the common procedure referred to in Regulation (EC) No 1331/2008 of the European Parliament and of the Council (2), either on the initiative of the Commission or following an application. (6) An application for the authorisation of the use of ferrous lactate (E 585) on the mushroom Albatrellus ovinus used as a food ingredient in Swedish liver pÃ ¢tÃ ©s was submitted on 25 October 2016 and was made available to the Member States pursuant to Article 4 of Regulation (EC) No 1331/2008. (7) In Sweden, certain liver pÃ ¢tÃ ©s (leverpastej) traditionally contain the mushroom Albatrellus ovinus as a food ingredient. Before added to liver pÃ ¢tÃ ©s, there is a technological need for the use of ferrous lactate (E 585) in the treatment of naturally white mushroom Albatrellus ovinus in order to obtain the desired dark colour. (8) The Scientific Committee for Food had assessed the safety of use of ferrous lactate (E 585) on olives as acceptable (3). Swedish liver pÃ ¢tÃ ©s contain only about 0,5 % mushrooms. Therefore, the additional exposure to ferrous lactate when added to the mushroom Albatrellus ovinus used as a food ingredient in Swedish liver pÃ ¢tÃ ©s would be negligible. (9) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission is to seek the opinion of the European Food Safety Authority (The Authority) in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. (10) Since the authorisation of ferrous lactate (E 585) in the mushroom Albatrellus ovinus used as a food ingredient in Swedish liver pÃ ¢tÃ ©s constitutes an update of the Union list of food additives which is not liable to have an effect on human health, it is not necessary to seek the opinion of the Authority. (11) Therefore, it is appropriate to authorise ferrous lactate (E 585) as a stabiliser for the mushroom Albatrellus ovinus used as a food ingredient in Swedish liver pÃ ¢tÃ ©s. (12) Therefore, Annexes I and II to Regulation (EC) No 1333/2008 should be amended accordingly. (13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 1333/2008 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 16. (2) Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (OJ L 354, 31.12.2008, p. 1). (3) Report from the Scientific Committee for food, 25th series, 1990. ANNEX Regulation (EC) No 1333/2008 is amended as follows: (1) In Annex I the entry 24 stabilisers is replaced as follows: 24. stabilisers  are substances which make it possible to maintain the physico-chemical state of a foodstuff; stabilisers include substances which enable the maintenance of a homogenous dispersion of two or more immiscible substances in a foodstuff, substances which stabilise, retain or intensify colour of a foodstuff and substances which increase the binding capacity of the food, including the formation of cross-links between proteins enabling the binding of food pieces into re-constituted food; (2) Part E of Annex II is amended as follows: (a) In food category 04.2.2 Fruit and vegetables in vinegar, oil, or brine, the entry for ferrous lactate (E 585) is replaced by the following: E 585 Ferrous lactate 150 (56) only mushroom Albatrellus ovinus used as a food ingredient in Swedish liver pÃ ¢tÃ ©s and olives darkened by oxidation (b) In food category 04.2.3 Canned or bottled fruit and vegetables, the entry for ferrous lactate (E 585) is replaced by the following: E 585 Ferrous lactate 150 (56) only mushroom Albatrellus ovinus used as a food ingredient in Swedish liver pÃ ¢tÃ ©s and olives darkened by oxidation